Exhibit 10.1
 
 
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, effective as of January 1, 2011, by and between
Castrovilla Inc., a California corporation with offices in Mountain View,
California  (the “Company”), and John Pink, an individual residing at 2713 Ramos
Ct., Mountain View, California (“Executive”).


WITNESSETH:
 
WHEREAS, subject to the terms and considerations hereinafter set forth, the
Company wishes to employ Executive in the position set forth herein and
Executive wishes to accept such employment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           EMPLOYMENT.
 
The Company hereby employs Executive and Executive hereby accepts such
employment, as President of the Company, subject to the terms and conditions set
forth in this Agreement. Executive shall also serve as a member of the Board of
Directors of the Company.  Executive shall perform his duties from the Company’s
offices in Mountain View, California.
 
2.           TERM OF EMPLOYMENT.
 
Subject to the provisions for termination provided herein, the parties hereto
agree that the Executive shall be employed for a three year period, commencing
on January 1, 2011.
 
3.           DUTIES.
 
Executive shall serve as President of the Company and shall properly perform
such duties as may be assigned to him from time to time by the Company’s Board
of Directors. For as long as Executive shall remain an employee of the Company,
Executive shall devote attention and apply his best-efforts, energies and skills
to the business of the Company. Executive shall be responsible for overseeing,
directing and managing all business of the Company. In particular, Executive
shall be responsible for managing Company growth and profitability consistent
with the budgets and goals established in the documents wherein Blue Earth, Inc.
through its subsidiaries became owners of the Company effective January 1, 2011.
Executive shall not engage in other business ventures which are “competitive” to
the business model of the Company. In the event the Company changes business
models causing a conflict of interest, Executive and Company shall evaluate the
specific situation and mutually determine the best course of action to protect
the Companies business interest. The primary business model of the Company, at
the signing of this agreement, is Energy Efficiency. Executive hereby confirms
that he has no competitive business interest in this business sector.

 
 

--------------------------------------------------------------------------------

 

 
4.           COMPENSATION OF EXECUTIVE.
 
4.1           BASE SALARY.  For all services rendered by Executive under this
Agreement, the Company shall pay Executive and Executive shall accept an initial
annual salary of One Hundred Forty Six Thousand Dollars ($146,000.00) Dollars
(“Base Salary”) to be payable in equal installments in accordance with Company
policy.  All amounts payable hereunder shall be subject to all applicable
withholding taxes.  The Company agrees to review Executive’s Base Salary on an
annual basis, or at such earlier times as performance may reasonably indicate a
“review and adjustment” is appropriate.
 
4.2           Executive shall be eligible to receive a bonus established by the
Compensation Committee of the Board of Directors of the Company for
extraordinary performance.
 
4.3           EQUITY COMPENSATION: As part of the incentive for signing this
employment contract, the Company hereby grants Executive the following Incentive
Stock Options from the Plan of the parent company, Blue Earth, Inc. (the
“Qualified Options”), subject to the terms and conditions of the Plan which will
be provided to Executive. The vesting schedule and the number of options granted
are as follows.
 
a) As President, the Executive is granted 13,332 Qualified Options which vest
annually; 4,444 per year at the end of the first, second and third year
respectively.
 
b) Executive is also granted 30,000 Qualified Options as a bonus incentive,
which vest per items i, ii and iii below if the Executive achieves each of the
following EBITDA performance levels based upon annual audits of the Company for
fiscal year 2011, 2012 and 2013. The Company’s EBITDA for the purposes of
determining bonus incentives shall be based upon operations of the Company as
the Company is structured on January 1, 2011. In the event the Company acquires
other business units that are operated within the Company, the EBITDA generated
by these new business units shall be excluded from the EBITDA calculation for
the Company:
 
i) 2011 Fiscal Year: Executive shall vest 10,000 bonus incentive options if the
Company achieves an EBITDA of $870,000 for the 2011 fiscal year.
 
ii) 2012 Fiscal Year: Executive shall vest 10,000 bonus incentive options if the
Company achieves an EBITDA of $1,044,000 for the 2012 fiscal year.
 
iii) 2013 Fiscal Year: Executive shall vest 10,000 bonus incentive options if
the Company achieves an EBITDA of $1,252,000 for the 2013 fiscal year.
 
4.4           EXPENSES.  For as long as Executive shall remain an employee of
the Company, the Company shall reimburse Executive for all reasonable and
necessary travel expenses and other disbursements incurred by Executive on
behalf of the Company in the performance of Executive’s duties hereunder,
consistent with the Company’s practice or written policy in effect with respect
to the reimbursement of expenses to senior executives of the Company.  Such
expenses shall be reimbursed upon presentation of paid receipts and/or original
invoices and such other information as shall be reasonably be required by the
Company. Executive shall adhere to all general Travel and Entertainment policies
as may be established by the Company from time-to-time.

 
2

--------------------------------------------------------------------------------

 

 
4.5           BENEFITS.  For as long as Executive shall remain an employee of
the Company, Executive shall be entitled to participate in any pension or profit
sharing plan, stock purchase plan, stock option plan, group life insurance plan,
hospitalization insurance plan, and medical services plan and other similar
plans, and all other benefits now or hereafter existing, afforded to other
Company senior management employees.
 
4.6           VACATION AND HOLIDAYS.  Executive shall be entitled to “reasonable
vacation” each year, consistent with the policies of the Company.
 
5.           TERMINATION.
 
5.1           This Agreement shall immediately terminate upon written notice by
the Company to Executive with cause. It shall also terminate upon the death or
resignation of Executive. The only compensation due to Executive upon
termination is payment of unpaid salary, payment of valid unpaid expenses
incurred on behalf of the Company.  For purposes of this Agreement “Cause” shall
mean that the Executive shall have (i) been indicted for a felony involving
dishonestly by Executive, (ii) committed an act of fraud, embezzlement, breach
of trust or other material act of dishonesty against the Company or one of its
clients; (iii) either deliberately violated any material written business policy
or written published rule of the Company applicable to Executive or the terms of
this Agreement, if the Executive did not take reasonable steps to cure or
ameliorate the violation within thirty (30) days after notice to Executive from
the Company of the violation; (iv) committed an act of reckless misconduct not
involving the Company which has a material adverse effect upon the business or
reputation of the Company; or (v) refused to follow reasonable and lawful
directions given by the Board of Directors from time to time in which it is
clear that the failure to follow such written directions may result in
termination for Cause.
 
5.2           DISABILITY. Consistent with policies of the Company.


6.           CONFIDENTIAL INFORMATION.    Executive recognizes that he has and
will continue to have access to secret and confidential information regarding
the Company or any of its subsidiaries or affiliated companies, including but
not limited to information relating sales, strategies, customers, formulas,
processes, methods, or ideas, belonging to or relating to the business of the
Company or any of its subsidiaries or affiliated companies (the “Confidential
Information”). Executive acknowledges that such Confidential Information is of
great value to the Company, is the sole property of the Company, and has been
and will be acquired by him in confidence. In consideration of the obligations
undertaken by the  Company herein, Executive shall not at any time, during or
after his employment hereunder, reveal, divulge or make known to others or use
to the detriment of the Company, any such Confidential Information except as may
be required by law. Information which is generally available to the public shall
not be considered “Confidential”.  The provisions of this Section 6 shall
survive Executive’s termination of employment hereunder.

 
3

--------------------------------------------------------------------------------

 

 
7.           COVENANTS AND RESTRICTIONS.
 
7.1           COMPETITION.  Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary. The parties
confirm that it is reasonably necessary for the protection of the Company that
Executive agree, and accordingly, Executive does hereby agree that, except as
provided in Section 7.3 hereof, he shall not, directly or indirectly, at any
time during the Restricted Period within the Restricted Area (as such terms are
defined in Section 7.4 hereof), engage in any business  which is competitive
with the business of the Company or any of its subsidiaries or affiliated
companies, either on his own behalf or as an officer, director, partner,
principal, trustee, consultant, associate, employee, owner, agent, creditor,
independent contractor, co-venturer of any other business, firm, corporation,
partnership or other entity or in any other relationship or capacity.
 
7.2           SOLICITATION.  Executive hereby agrees that he will not, directly
or indirectly, for or on behalf of himself or any other business, firm,
corporation, partnership or other entity, at any time during the Restricted
Period (i) solicit on behalf of a competitor any past or present customer of the
Company or any of its subsidiaries or affiliated companies, or (ii) solicit,
employ or engage, or cause, encourage or authorize, directly or indirectly, to
be employed or engaged, for or on behalf of himself or any other business, firm,
corporation, partnership or other entity, any employee or agent of the Company
or any of its subsidiaries or affiliated companies.
 
7.3           EXCEPTIONS.  This Section 7 shall not be construed to prevent
Executive from owning, directly and indirectly, in the aggregate, an amount not
exceeding 2% of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.
 
7.4           CERTAIN DEFINITIONS.  The term “Restricted Period” as used in this
Section 7, shall mean the period of Executive’s actual employment hereunder plus
twelve months after the date Executive is no longer employed by the Company. The
term “Restricted Area” as used in this Section 7 shall mean anywhere in the
United States.
 
7.5           SURVIVAL.  The provisions of this Section 7 shall survive the
termination of Executive’s employment hereunder.
 
8.           REASONABLENESS OF COVENANTS.  Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 6 and 7 hereof.
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its subsidiaries and affiliates, and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time, geographic area and otherwise. Executive further acknowledges
that, in the event any provision of Sections 6 and 7 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area, too great a
range of activities or any other reason, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.



 
4

--------------------------------------------------------------------------------

 

9.           INSURANCE. The Company may, from time to time, apply for, purchase
and maintain, in its own name and at its own expense, life, health, accident,
disability or other insurance upon Executive in any sum or sums that it may deem
necessary to protect its interests, and Executive agrees to aid and cooperate in
all reasonable respects with the Company in procuring any and all such
insurance, including, without limitation, submitting to the usual and customary
medical examinations, and by filling out, executing and delivering such
applications and other instruments in writing as may be reasonably required by
an insurance company or companies to which an application or applications for
such insurance may be made by or for the Company.  In order to induce the
Company to enter into this Agreement, Executive represents and warrants to the
Company that to the best of his knowledge Executive is insurable at standard
(non-rated) premiums.
 
10.           MISCELLANEOUS.
 
10.1           ENFORCEMENT OF COVENANTS.  The parties hereto agree that
Executive is obligated under this Agreement to render personal services during
the Term of a special, unique, unusual, extraordinary and intellectual
character, thereby giving this Agreement peculiar value, and in the event of a
breach of any provision of this Agreement by Executive, the injury or imminent
injury to the value and goodwill of the Company’s business could not be
reasonably or adequately compensated in damages in an action at law. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to seek specific performance, preliminary and permanent
injunctive relief or any other equitable remedy against Executive, without the
posting of a bond, in the event of any breach or threatened breach by Executive
of any provision of this Agreement, including, but not limited to, the
provisions of Sections 6 and 7 hereof. Without limiting the generality of the
foregoing, if Executive breaches any provision of Sections 6 and 7 hereof, such
breach will entitle the Company to enjoin Executive from disclosing any
Confidential Information to any competing business, to enjoin such competing
business from receiving or using any Confidential Information, and/or to enjoin
Executive from rendering personal services to or in connection with such
competing business. The rights and remedies of the parties hereto are cumulative
and shall not be exclusive, and each party shall be entitled to pursue all legal
and equitable rights and remedies and to secure performance of the obligations
and duties of the other under this Agreement, and the enforcement of one or more
of such rights and remedies by a party shall in no way preclude such party from
pursuing, at the same time or subsequently, any and all other rights and
remedies available to it.
 
10.2           SEVERABILITY.  The invalidity or partial invalidity of one or
more provisions of this Agreement shall not invalidate any other provision of
this Agreement. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 
5

--------------------------------------------------------------------------------

 

 
10.3           ASSIGNMENTS.  Neither Executive nor the Company may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other, except the Company may transfer its rights and
duties in connection with a sale of all or substantially all of its assets or in
connection with any merger, consolidation or other similar business combination.
 
10.4           ENTIRE AGREEMENT; AMENDMENT.  This Agreement constitutes and
embodies the full and complete understanding and agreement of the parties with
respect to Executive’s employment by the Company, supersedes all prior
understandings and agreements, whether oral or written, between Executive and
the Company, and shall not be amended, modified or changed except by an
instrument in writing executed by Executive and by an expressly authorized
officer of the Company.
 
10.5           WAIVER.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
 
10.6           BINDING EFFECT.  This Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
 
10.7           HEADINGS.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.8           NOTICES.  Any and all notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
private overnight mail service (e.g., Federal Express) to the party at the
address set forth above or to such other address as either party may hereafter
give notice of in accordance with the provisions hereof. Notices shall be deemed
given on the sooner of the date actually received or the third business day
after sending.
 
10.9           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the law of the State of California, without giving effect to
such State’s conflicts of laws principles.
 
10.10           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
10.11           CONSTRUCTION.  The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against either party.
 
(Signature page follows)
 



 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.



 
Castrovilla, Inc.
               
By: /s/ Johnny Thomas
12/30/2010
 
Name:  Johnny Thomas
Date Signed
 
Title: Chairman
               
EXECUTIVE
               
/s/ John Pink
12/30/2010
 
John Pink
Date Signed





Blue Earth, Inc. hereby confirms the issuance of Qualified Options, as described
herein:



 
Blue Earth, Inc.
               
By: /s/ Johnny Thomas
12/30/2010
 
Name:  Johnny R. Thomas
Date Signed
 
Title: CEO
 





 
 
 
 
 
 
 
 
 
 

 









 
7

--------------------------------------------------------------------------------

 
